Title: Charles Storer to John Adams, 19 Aug. 1786
From: Storer, Charles
To: Adams, John


          
            
              Dear Sir,
            
            

              Boston.

               19th. August. 1786.
            
          

          Excuse me if I only enclose letters to your family. I have not
            wherewithal to gratify you in the News way, as our brightest propects are but gloomy—and
            I know you have enough to vex you where you are— —, I mentioned to Mrs:Adams a County Convention forming here in the County of
            Bristol—They have called upon almost every other County to join them—Worcester however has given them a positive denial
            & utterly disapproves their Conduct—This I hope will have weight—
          In my last I troubled you with particulars respecting our Eastern
            boundaries—All here depend upon your opinion on the subject—And I hope you will not be
            of the opinion with our Lt:Governor, who says “pho! pho!
            don’t let us make any disturbance—let us give up this disputed Country—It is not worth
            quarelling about—” This tract of Country, however, is from 15. to 20. miles on the Bay
            of Passamaquoddy, and stretching it to the sources of the two disputed Rivers includes
            some hundreds of miles—You will judge if this should be given up so tamely—
          I have the pleasure to inform you of your family’s being in usual
            health—Your Son Thomas is to be examined at Cambridge the next week—John &
            Charles have been […] resident there—
          If I can get any Newspapers will enclose them to you—and have only
            to add that I am with great esteem & respect, dr:
            sir, / Yr: much oblig’d / humle:
              servt:

          
            
              Chas: Storer.
            
          
        